Citation Nr: 0400129	
Decision Date: 01/05/04    Archive Date: 01/21/04

DOCKET NO.  03-31 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for the residuals of a neck 
injury and hearing loss for purposes of accrued benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel




INTRODUCTION

The veteran served on active duty from April 1942 to October 
1945.  He died on June [redacted], 2002.  The appellant is the 
veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota, which denied the appellant's claim for 
accrued benefits.  The appellant filed a timely appeal to 
this adverse determination.

This case has been advanced on the docket due to the advanced 
age of the appellant.  38 U.S.C.A. § 7107 (West 2002); 38 
C.F.R. § 20.900(c) (2002).  


REMAND

Notwithstanding the efforts undertaken to prepare this claim 
for appellate review, the Board finds that a remand is in 
order.  The Board will remand this claim to ensure full and 
complete compliance with the enhanced duty-to-notify and 
duty-to-assist provisions enacted by the Veterans Claims 
Assistance Act of 20000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (the VCAA) [codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, 5107 (West 2002)].  

The U.S. Court of Appeals for Veterans Claims (Court) has 
mandated that VA ensure strict compliance with the provisions 
of the VCAA.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  It cannot be said, in this case, that there has 
been sufficient compliance when the RO at no time sent a VCAA 
letter to the appellant notifying her of what was needed to 
substantiate her accrued benefits claim, what her 
responsibilities were with respect to the claim, and whether 
VA would assist her in any manner.  In particular, the Board 
observes that the appellant's accrued benefits claim is based 
on an assertion that the veteran's service connection claims 
were incorrectly denied by VA.  The Board notes that while a 
VCAA letter regarding these service connection claims was 
sent to the veteran in February 2002, no such letter has been 
sent to the appellant advising her of what evidence is needed 
to substantiate the service connection claims so that she may 
establish her derivative accrued benefits claim.

Therefore, the Board is constrained to remand this claim for 
compliance with the notice and duty to assist provisions 
contained in this law and to ensure the appellant has had 
full due process of law.  Accordingly, this appeal is 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC for the following actions:

1.  The RO should review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), is completed with respect to the 
appellant's claim for accrued benefits.  
In particular, the RO should ensure that 
the notification requirements and 
development procedures codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, and 5107, 
and the duty-to-assist regulations, found 
at 38 C.F.R. § 3.159, are fully complied 
with and satisfied.  The RO should also 
notify the appellant of what evidence, if 
any, she is to submit and what evidence 
VA will obtain.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

Any notice given, or action taken 
thereafter, must comply with any 
applicable legal precedent as well as the 
recently enacted Veterans Benefits Act of 
2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003).  

2.  The RO should then readjudicate the 
appellant's claim for accrued benefits.  
If any benefit sought on appeal remains 
denied, the appellant and the appellant's 
representative should be provided a new 
SSOC.  The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The purpose of this REMAND is to obtain additional 
development and to ensure due process, and the Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The appellant is 
free to submit any additional evidence and/or argument she 
desires to have considered in connection with her appeal.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of the appellant until she is notified.  



	                  
_________________________________________________
	S. L. KENNEDY 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


